Citation Nr: 1103662	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for any acquired psychiatric 
disability, including post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	J. Mitchell, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from December 1969 
to December 1971, with service in Vietnam from March to June 
1971.

This appeal arises to the Board of Veterans' Appeals (Board) from 
an August 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied service connection for post-traumatic stress disorder 
(PTSD).

By decision of July 2009, the Board denied service connection for 
PTSD.  On July 27, 2010, the United States Court of Appeals for 
Veterans Claims (hereinafter: the Court) vacated that decision 
and remanded it to the Board for consideration of argument raised 
in a joint motion for remand (hereinafter: the joint motion).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  For 
this reason, the Board has re-characterized the claim on appeal 
as one for any acquired psychiatric disorder, including PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA examined the Veteran in April 2009.  The VA examining 
psychologist explained that the primary psychiatric condition was 
a personality disorder.  The psychologist stated, "It is as 
likely as not that this personality pathology was slightly 
aggravated by his military experiences,..."  This opinion raises 
the issue of service connection, via aggravation, of a pre-
existing personality disorder.  

In VAOPGCPREC 82-90, VA's General Counsel stressed the following:

      It is clear that congenital or developmental 
defects may not be service-connected because they are 
not diseases or injuries under the law.  See e.g., 
Thompson v. United States, 405 F.2d 1239 (Ct. Cl. 
1969).  We must caution, however, that many such 
defects can be subject to superimposed disease or 
injury.  If, during an individual's military service, 
superimposed disease or injury does occur, service 
connection may indeed be warranted for the resultant 
disability.

The April 2009 VA examination report must be returned to the 
clinical psychologist for clarification.  The psychologist is 
asked to address whether aggravation of the personality disorder 
during active service is the result of superimposed injury during 
active service, superimposed disease during active service, or 
whether the aggravation of the personality disorder that occurred 
during active service is due to some other mechanism.  

Turning to the Court remand of a previous Board decision that 
denied service connection for PTSD, the Court instructed the 
Board to address certain concerns set forth in a joint motion.  
The first concern noted in the joint motion is that the Board did 
not account for favorable evidence.  Review of the STRs reflects 
that during his January 1971 separation examination, the Veteran 
completed a medical history questionnaire and checked "yes" to 
a history of nervous trouble.  The military examiner made no 
remark concerning this report of nervous trouble and found the 
Veteran to be psychiatrically normal.  

The Board therefore asks the VA psychologist to comment on the 
January 1971 STR notation of nervous trouble and then address the 
likelihood that any diagnosed depression, anxiety, or PTSD is 
related to the nervous trouble that the Veteran reported at the 
time of separation.  The psychologist is also asked to comment on 
whether Xanax and Paxil have successfully masked any previously 
shown depression, PTSD, or anxiety symptoms, such that a 
diagnosis of such cannot now be made (where disability was shown 
at time of filing, but later resolved, a "current disability" 
has been shown and the claim remains viable.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007); a disability need only to be 
demonstrated at any time since the claim has been filed.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998)).

Next, because earlier Axis I diagnoses include PTSD and recurrent 
major depression during the appeal period, the Board must ask the 
April 2009 VA examiner to address whether the current Axis I 
diagnosis of alcohol dependence represents a progression of a 
former diagnosis, correction of an error in a prior diagnosis, or 
the development of a new and separate condition.  See 38 C.F.R. 
§ 4.125 (b) (where a diagnosis of a mental disorder is changed, 
if it is not clear from available records what the changed 
diagnosis represents, the rating agency shall return the report 
to the examiner for a determination).  

The second item noted in the joint motion concerns the CD 
supplied by the Marine Corps in November 2007 in response to a VA 
PTSD stressor development letter.  The CD purportedly contains a 
relevant unit history to be used to verify a claimed PTSD 
stressor.  The joint motion for remand correctly notes that 
neither the RO nor the Board commented on the contents of this 
CD.  A fresh attempt to review the contents of the CD reflects 
that the CD is empty.  Data cannot be retrieved from it.  An 
attempt to read either side of the CD reveals that the CD has a 
capacity of 702 mb of memory and that 702 mb of memory remains 
available.  Thus, the CD might be blank.  Therefore, the RO must 
again attempt to obtain the requested information from the Marine 
Corps.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Marine Corps at 
the appropriate address (shown on a November 
2007 letter from them) and obtain the 
requested information.  The November 2007 CD 
supplied by the Marine Corps appears to be an 
erasable disk that is blank.  

2.  After the development requested above has 
been completed to the extent possible, the 
AMC should return the claims file to the 
April 2009 examining psychologist for an 
addendum.  The psychologist is asked to do 
the following:

I.  Address whether the aggravation of 
a personality disorder that occurred 
during active military service was 
caused by: (1) a superimposed injury 
during active service; or, (2) a 
superimposed disease during active 
service; or, (3) some other mechanism.  

II.  Note the post-service 
diagnoses/assessments of PTSD, 
anxiety, recurrent major depression, 
and paranoia and then address whether 
the April 2009 Axis I diagnosis of 
alcohol dependence represents a 
progression of the former diagnoses, 
correction of an error in a prior 
diagnosis, or the development of a new 
and separate condition.

III.  Comment on the significance of a 
November 1971 complaint of nervous 
trouble during the separation 
examination and then address whether 
it is at least as likely as not (50 
percent or greater possibility) that 
anxiety, recurrent major depression, 
or paranoia, which were noted earlier 
in the appeal period, were caused or 
aggravated by active military service.  

IV.  The April 2009 VA examiner is 
asked to note the history of treatment 
with Paxil and/or Xanax since 2002 and 
address whether these drugs have 
blunted or suppressed any psychiatric 
symptom such that an Axis I diagnosis 
of PTSD, anxiety, recurrent major 
depression, or paranoia is no longer 
forthcoming.  

The psychologist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
psychologist should state the reason.  The 
Veteran may be reexamined if necessary.  If 
the specified psychologist is unavailable, 
a qualified substitute may be used.  

3.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
attorney should be afforded an opportunity 
to respond to the SSOC before the claims 
folder is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Failure to report for examination without good cause may have 
adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

